Case 1:20-cv-11143-RGS Document4 Filed 06/22/20 Page 1 of 4

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

ivil Acti .
Civil Action No 1:20-CV-11143-DLC

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) AL, ANABI RACING US ‘A, LLC
was received by me on (date) 6/17/2020

OC) I personally served the summons on the individual at (place)

 

 

ON (date) ' Or

C7 I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
ON (date) , and mailed a copy to the individual's last known address; or

 

_ & I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT) , who is
designated by law to accept service of process on behalf of (name of organization) AL ANABI RACING USA, LLC

 

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 19801 O01 (date) 06/17/2020 AT 2:45 PM

 

C1 I returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are$ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

| __
Date: 06/17/2020 | _

Server's signature

DENORRIS BRITT - PROCESS SERVER
Printed name and title

 

Server's address

Additional information regarding attempted service, etc:

‘SERVED SUMMONS; COMPLAINT WITH JURY DEMAND;
SWORN TO ME ON 06/17/2020 _

 
Case 1:20-cv-11143-RGS Document4 Filed 06/22/20 Page 2 of 4

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

- Civil Action No. 1:20-CV-11143-DLC

PROOF OF SERVICE
(T. his section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) DONALD GREENB AUM, AS MEMBER OF AL ANABI RACING USA, LLC
was received by me on (date) 96/17/2020

0 I personally served the summons on the individual at (piace)

 

ON (date) ; OF.

 

oO! left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

 

 

_ ON (date) , and mailed a copy to the individual's last known address; or

'§J I served the summons on (name of individual) AMY MCLAREN (MANAGING AGENT) , who is
designated by law to accept service of process on behalf of (name of organization) soxasp GREENBAUM, AS MEMBER OF AL ANABI RACING USA, LLC

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, wieMINGTON, pEiseo1 OD (date) 06/17/2020 AT 2:45 PM

:( Ireturned the summons unexecuted because oo , OF

1 Other (specify):

 

My fees are $ for travel and $ . for services, for a total of $

|

‘ I declare under penalty of perjury that this information is true.

 

 

 

|
Date: .06/17/2020 «
a Server's signature
| SO DENORRIS BRITT 7 PROCESS SERVER
‘ Printed name and title
Server's address
Additional information regarding attempted service, etc:
|
SERVED SUMMONS; COMPLAINT JURY DEMAND;

SWORN TO ME ON 06/17/2020

 
Case 1:20-cv-11143-RGS Document4 Filed 06/22/20 Page 3 of 4

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)
Civil Action No.

1:20-CV-11143-DLC

, PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45. )

This summons for (name of individual and title, if any) SHEIKH KHALID BIN HAMAD BIN KHALIFA AL THANI, AS MEMBER OF AL ANABI RACING USA, LLC

was received by me on (date) 06/17/2020

Date:

0 I personally served the summons on the individual at (place)

 

OD (date) , or

 

NL

CF I left the summons at the individual's-residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there;

 

“on (date) , and mailed a copy to the individual's last known address; or

 

 

 

 

 

 

 

68 I served the. summons on (name of individual). AMY MCLAREN (MANAGING AGENT) , Who is
designated by law to accept service of process on behalf of (name of organization) SHEIKH KHALID BIN HAMAD BIN KHALIFA AL THAN AS MEMBER OF AL

C/O THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET, WILMINGTON, DE 19801 OD (date) Q6/ 17/2020 ' AT 2:45 PM
C [returned the summons unexecuted because os , or
1 Other (specify):

| My fees are $” for travel and $ for services, for a total of $

| OT TO :

I declare under penalty of perjury that this information is true.

(06/17/2020 : La

. , “ Server's signature

DENORRIS BRITT PROCESS SERVER

 

Printed name and title

 

| ‘Server's address

Additional information regarding attempted service, etc:

SERVED SUMMONS; COMPLAINT WITH JURY DEMAND;

SWORN TO ME ON 06/17/2020

 
Case 1:20-cv-11143-RGS’ Document 4 Filed 06/22/20 Page 4 of 4
Case 1:20-cv-11143-DLC Document 3 Filed 06/17/20 Page 1 of 2

: ~  - UNITED STATES DISTRICT COURT

for the

DISTRICT OF MASSACHUSETTS

_ ROBERT VON SMITH, ET AL.

 

 

Plaintiff ‘
Givil Action No.:
v. 1:20-—CV-11143-—DLC
HE SHETKH KHALID BIN HAMAD BIN KHALIFA
AL THANT AL THANI, ET AL. :
Defendant

]
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) ——— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) --- you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of.Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are: a

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL

CLERK OF COURT.
|
/s/\- Sherry Jones

 

 

Signature of Clerk or Deputy Clerk

 

ISSUED ON 2020-06-17 09:14:20.0, Clerk USDC DMA
